Citation Nr: 0422041	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his June 2003 substantive appeal, the appellant requested 
a hearing before the Board in Washington, D.C.  In March 
2004, a hearing was scheduled for April 27, 2004.  In a 
statement received by the Board on April 14, 2004, the 
appellant notified the Board that he would be unable to 
attend the scheduled hearing.  He requested that his 
representative be given an opportunity to make a presentation 
on his behalf.  See 38 C.F.R. §§ 20.701, 20.702 (2003).

In an April 28, 2004 motion, the appellant noted that he had 
been unable to contact his representative.  The appellant 
requested that his hearing be postponed until his release 
from incarceration in approximately two years.  In June 2004, 
pursuant to 38 C.F.R. § 20.702, the Board denied the 
appellant's request to postpone his hearing for two years.  
The Board granted the appellant a period of 30 days from the 
date of the letter to submit a written statement containing 
additional information or argument that he would have 
otherwise presented at his hearing.  In a June 17, 2004 
statement, in response to the Board's ruling, the appellant 
stated that all relevant evidence was already contained in 
the record before the Board.  (The Board notes that the law 
provides that a claimant may reopen a previously finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).)

In his June 17, 2004 statement, the appellant also stated 
that he was concerned about whether he had an attorney 
representing him before the Board.  He thought that he had 
been provided an attorney by the Board, but he had been 
unable to reach the attorney, and the attorney had not 
contacted him.  The appellant maintained that his case could 
not be fully argued without representation.

The appellant has a right to representation in all stages of 
an appeal by a recognized organization, attorney, agent, or 
other person properly designated by the appellant.  38 C.F.R. 
§ 20.600 (2003).  The Board notes that the appellant is 
represented in this case.  In November 2002 the appellant 
appointed the Mississippi State Veterans Affairs Board as his 
representative.  The Mississippi State Veterans Affairs Board 
is a recognized veterans service organization.  See 38 C.F.R. 
§ 20.602 (2003).  The appointment from the appellant gave 
that organization power of attorney to represent him.  Id.  
The statements from the appellant do not indicate a desire by 
the appellant to revoke the designation of the Mississippi 
State Veterans Affairs Board as his representative.  See id.  
Rather, the appellant has expressed concern about whether the 
organization has continued to represent him; however, as 
discussed further below, the appellant's representative has 
presented argument on his behalf.

The appellant's hearing before the Board was cancelled 
because the appellant was unable to attend and his 
representative does not have officers in Washington, D.C., 
where the hearing was scheduled; however, the appellant's 
representative has provided a written statement on behalf of 
the appellant.  See 38 C.F.R. § 20.700 ("It is contemplated 
that the appellant and witnesses will be present [at the 
hearing].  A hearing will not normally be scheduled solely 
for the purpose of receiving argument by a representative.  
Such argument should be submitted in the form of a written 
brief."  38 C.F.R. § 20.700(b) (2003).).  The appellant's 
representative argued that because the appellant's only risk 
factor for hepatitis C was having received a tattoo in 1972 
and his service medical records noted positive serology tests 
on his subsequent entry into service that the appellant was 
entitled to service connection for hepatitis C.


FINDINGS OF FACT

1.  VA has notified the appellant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant has been diagnosed with hepatitis C.

4.  There is no medical evidence relating the appellant's 
hepatitis C to any event or injury in service.


CONCLUSION OF LAW

The appellant does not have hepatitis C that was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that at his July 
1976 entrance examination, he denied a history of jaundice or 
hepatitis.  He was noted to have a tattoo on his left 
humerus.  Rapid plasma reagin [RPR] testing was positive for 
syphilis.  There was no history of treatment for syphilis.  
On an October 1976 medical history questionnaire for dental 
treatment, the appellant reported that he had been treated 
for or was undergoing treatment for hepatitis (yellow 
jaundice).  The appellant's service medical records show no 
treatment of or testing for hepatitis C.

VA medical records show that in July 2000 the appellant 
tested positive for hepatitis C.

In a December 2002 response to a questionnaire regarding risk 
factors for hepatitis C, the appellant wrote that his only 
risk factor had been a tattoo that he received on his left 
arm in 1972.

In March 2003 the appellant was treated as a VA outpatient 
for chronic hepatitis C.  Prior intravenous drug use was 
noted as the risk factor.  The appellant's medical history 
was significant for previous intravenous drug use.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's claim for service connection was received on 
November 25, 2002.  In a December 16, 2002 letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate his claim of 
entitlement to service connection for hepatitis C, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Thereafter, in a 
rating decision dated in February 2003, the appellant's claim 
was denied.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on December 16, 
2002, complied with these requirements.

Additionally, the Board notes that the December 16, 2002 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the letter requested 
a response within 30 days, it also expressly notified the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records and has obtained records 
of VA treatment and treatment at Mississippi State Public 
Health facilities identified by the appellant.  Further, 
records from the Social Security Administration have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  In a June 17, 2004 
statement, the appellant stated that he had no additional 
evidence to submit.  As for VA's duty to obtain a medical 
examination, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  In 
this case, VA obtained no medical opinion in connection with 
this service connection claim.  However, an examination or 
medical opinion is not needed because there is no competent 
evidence that the appellant's hepatitis C may be associated 
with an established event, injury, or disease in service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate the claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has tested positive for hepatitis C; therefore, 
he has demonstrated a current disability.  However, there is 
no competent evidence relating the appellant's current 
hepatitis C to any event or injury in service.  The appellant 
received a tattoo in 1972 prior to his entry into service.  
He claims that he was noted to have hepatitis C upon his 
entry into service in July 1976.  However, in July 1976, the 
appellant specifically denied having had hepatitis or 
jaundice.  Although the appellant did test positive for 
syphilis at that time, the appellant was neither tested nor 
treated for hepatitis C.  In October 1976 the appellant 
reported having had hepatitis or yellow jaundice.  However, 
mere transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The appellant's service medical records do not support the 
contention that the appellant had jaundice or hepatitis 
between July 1976 and October 1976.  In fact, the appellant's 
service medical records show no treatment of or testing for 
hepatitis C.  The earliest diagnosis of hepatitis C contained 
in the evidence of record is in July 2000 when the appellant 
underwent testing as a VA outpatient.  Although the appellant 
has related his hepatitis C to his military service, as a 
layperson, the appellant is not competent to provide a 
medical diagnosis or a medical nexus.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, he is not competent to make a determination 
that his hepatitis C was incurred in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Further, the Board notes 
that the appellant attributes his hepatitis C to having 
received a tattoo in 1972 and contends that his hepatitis 
existed prior to his entry into service in 1976.  Even if the 
appellant were a medical professional, his contentions would 
not support a claim of entitlement to service connection.  
They would merely show that the appellant's hepatitis C 
existed prior to his entry into service.  See 38 C.F.R. 
§§ 3.304(b), 3.306(a) (2003).

The only competent evidence regarding the etiology of the 
appellant's hepatitis C is the March 2003 VA outpatient 
treatment record in which the appellant's hepatitis C is 
attributed to his use of intravenous drugs.  Because there is 
no competent evidence relating the appellant's hepatitis C to 
his military service, his claim for service connection must 
fail.  The preponderance of the evidence shows that the 
appellant's does not have hepatitis C that was incurred 
during service.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



